Judgment unanimously affirmed. Memorandum: Defendant was convicted after a jury trial of six counts of second degree murder, first degree rape, two counts of first degree sodomy, and second degree burglary and was sentenced to indeterminate terms of imprisonment aggregating 80 years to life. He contends on appeal that there was insufficient evidence to convict him of rape and oral sodomy. We disagree. In order to determine whether a jury verdict is supported by sufficient evidence, we "must determine whether there is any valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial (Cohen v Hallmark Cards, 45 NY2d 493, 499) and as a matter of law satisfy the proof and burden requirements for every element of the crime charged” (People v Bleakley, 69 *1012NY2d 490, 495). The evidence must be viewed in the light most favorable to the People and all reasonable inferences from the evidence should be drawn in the People’s favor (see, People v Ford, 66 NY2d 428, 437). Here the evidence established that defendant was the prime actor and that he planned to rob and kill the victims and to sexually assault the female victim. Defendant admitted to jail house informants that he anally sodomized the woman and killed both victims and stole their property. Forensic testimony established that the victim had been subjected to sexual intercourse, anal sodomy and oral sodomy. It was thus reasonable for the jury to infer that defendant either raped and orally sodomized the woman himself or shared his accomplice’s liability (see, People v Taylor, 131 AD2d 922, 923, Iv denied 70 NY2d 755; People v Brown, 126 AD2d 898, 900, Iv denied 70 NY2d 703). We have reviewed the other issues raised by defendant and find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Easier, J. — murder, second degree, and other charges.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.